—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bruno, J.), rendered April 15, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, under the totality of the circumstances, he received the effective assistance of counsel to which he was constitutionally entitled (see, People v Benevento, 91 NY2d 708, 712-713, supra; People v Baldi, 54 NY2d 137, 147). Mere losing tactics are not to be confused with ineffectiveness, and to sustain a claim of ineffective assistance of trial counsel, proof of less than meaningful representation is required, rather than disagreement with counsel’s strategies and tactics (see, People v Benevento, 91 NY2d 708, 713; People v Rivera, 71 NY2d 705; People v Satterfield, 66 NY2d 796; People v Mack, 235 AD2d 548, 550; People v Rodriguez, 196 AD2d 514). Bracken, J. P., S. Miller, Thompson and Friedmann, JJ., concur.